Citation Nr: 1640972	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for bilateral arm disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1975 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These matters were previously remanded by the Board in February 2014.  They now return for appellate review.  

The issues of entitlement to service connection for a neck disability and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not reflect a current diagnosis of an arm disability, proximate to, or during, the appeal period.


CONCLUSION OF LAW

The criteria for service connection for bilateral arm disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2011 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection for bilateral arm disability and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  While the Veteran's separation examination and vocational rehabilitation records, if such exist, have not been obtained, and are addressed in the remand below, such is not relevant to the claim for service connection for bilateral arm disability, as the claim turns on whether the Veteran has a current disability.  Moreover, pursuant to the February 2014 Board remand, VA treatment records and records from the Social Security Administration (SSA) have been obtained and are associated with the claim file.  Also, pursuant to the February 2014 Board remand, a February 2015 letter, in part, requested the Veteran identify or submit any additional pertinent medical evidence in support of the claim, to include any VA or non-VA facilities at which he had received treatment.  The Veteran has not identified any additional medical treatment records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim for service connection for bilateral arm disability. 

The Veteran has not been provided a VA examination in connection with the claim for entitlement to service connection for bilateral arm disability.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (a) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (b) Establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (c) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2015).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  Id. 

As for the claim for entitlement to service connection for bilateral arm disability, as will be discussed below, there is no competent evidence of record showing a current diagnosis related to such, and the record does not reflect persistent or recurrent symptoms of such a disability.  As there is no current disability, a remand for a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as noted above, the Board, in part, remanded entitlement to service connection for bilateral arm disability in February 2014.  The February 2014 Board remand directed the Veteran be contacted in order to identify any outstanding additional medical treatment records, that SSA records be obtained, that the Veteran's vocational rehabilitation records be obtained, that the Veteran's complete STRs be obtained, including a separation examination, that VA treatment records be obtained, and, thereafter, readjudication of the claim.  As noted above, while the Veteran's complete STRs have not been obtained, namely his separation examination is not of record, and vocational rehabilitation records, if such exist, have not been obtained, and are addressed in the remand below, these records do not have any bearing on the Veteran's claim for service connection for bilateral arm disability, as the claim turns on whether the Veteran has a current arm disability.  Additionally, as noted above, a February 2015 letter requested the Veteran identify any additional medical treatment records and the record reflects the Veteran has not responded to the request to identify any additional medical treatment records.  The record reflects VA treatment records and SSA records were associated with the record in March 2016.  Thereafter, a March 2016 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the remand instruction with respect to his claim for entitlement to service connection for bilateral arm disability.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the appeal for entitlement to service connection for bilateral arm disability.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to this claim.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for bilateral arm disability.  As such, appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In his January 2011 claim, the Veteran stated, in part, that during service he was attacked by a fellow service member with a pick handle in the barracks and as a result has problems with his neck, arm, back and shoulder blades.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to any arm disability.

Specifically, an October 2004 private medical record, received as part of the Veteran's SSA records, in part, indicated a past surgical history which may have involved a lipoma being removed from the Veteran's left armpit area.  A July 2009 VA treatment record noted the Veteran's extremities were warm and dry, with no cyanosis present, and no edema noted.  A November 2009 VA treatment record noted, in part, a past surgical history with respect to the left arm, but did not describe such further.  A May 2011 VA treatment record noted a lesion on the Veteran's left arm.  October 2010 and September 2012 VA treatment reports with respect to the Veteran's extremities noted no cyanosis, clubbing, or edema.  Another September 2012 VA treatment record, in part, noted a past surgical history involving the right arm pit.  A March 2013 VA treatment record noted, in part, a faint petechial rash to the right upper arm.  April 2013, May 2013, June 2013, July 2013 and August 2013 VA treatment records all noted, with respect to the Veteran's extremities, that there was no edema.  Finally, a May 2015 VA treatment record characterized the Veteran's musculoskeletal system as unremarkable, and noted he moved all extremities with strength equal, bilaterally.  

The medical evidence of record shows that the Veteran experienced a skin issue at various times and also indicated a past surgical history involving each arm pit.  However, the medical evidence of record does not provide a diagnosis related to the right arm or left arm, but in fact indicates the opposite, as the evidence reveals the Veteran's extremities, including his arms, did not exhibit any chronic problems.  Thus, review of the medical evidence of record is absent for any diagnosis of a chronic arm disability within the appeal period or in proximity to the claim for service connection.  

The Board recognizes the Veteran's belief that he has bilateral arm disability. Nevertheless, the Veteran has not alleged that a specific diagnosis has been made of a distinct disability with respect to an arm disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994). It is within the Veteran's realm of personal knowledge as to certain symptom manifestations, such as pain or a rash.  It is not shown; however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such a diagnosis of a chronic arm disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Thus, the most probative evidence fails to demonstrate that the Veteran has a chronic arm disability.  As such, service connection is not warranted for bilateral arm disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Entitlement to service connection is specifically limited to cases where a disease or injury has resulted in a disability, and in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a left or right arm disability that resolved during the pendency of the claim.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had a chronic arm disability at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

In light of the above, the Board finds that entitlement to service connection for bilateral arm disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral arm disability is denied.


REMAND

As noted above, the Board finds that the development requested in the February 2014 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted. 

In pertinent part, in February 2014, the Board directed the AOJ obtain the Veteran's complete STRs, to specifically include a service separation examination conducted in either November or December 1975, and the Veteran's Vocational Rehabilitation and Education file.  The February 2014 Board remand also directed that if any of these record could not be obtained after reasonable efforts have been made, a formal determination should be issued that such records do not exist or that further efforts to obtain such records would be futile, and that this determination should be documented in the claims file.  The record reflects attempts were made to obtain such records but were unsuccessful.  Specifically, in March 2015, additional service records were received but did not contain the Veteran's separation examination.  A January 2016 Report of General Information noted that the Veteran did not have a Vocational Rehabilitation and Education file.  In January 2016 correspondence, the Veteran was notified that these records had not been obtained.  The claims file does not, however, contain a formal determination that the Veteran's separation examination report does not exist or that further efforts to obtain such record would be futile.  Thus, a remand is needed to comply with both the Board's previous instruction and the duty to assist in obtaining records in the custody of a Federal department or agency as set out in 38 C.F.R. § 3.159 (c)(2) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Verify that no additional STRs, including a service separation examination conducted in either November or December 1975, can be obtained after reasonable efforts have been made.  If any of the records these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records, including any Vocational Rehabilitation and Education file, would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


